Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,625,304. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:

16852514 (present invention)			USP 10,625,304
A method comprising: capturing, by a camera, visual image data of each piece of a collection of materials comprising 


classifying the materials that have one or more specified geometric shapes into a first classification

the classifying the materials that have one or more specified geometric shapes into the first classification includes classifying the monetary coins into different denominations (claim 3)

classifying a remainder of the pieces of the collection of materials as not monetary coin
classifying the materials that do not have the one or more specified geometric shapes into a second classification

sorting by an automated sorting device the materials classified into the first classification from the materials classified into the second classification, wherein the materials having the specified geometric shape include monetary coins, wherein 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pietzka et al (US Pub 2017/0232479 A1) in view of Dabic (USP 8,615,123 B2).
Regarding claim 1, Pietzka discloses a method comprising: capturing, by a camera, visual image data of each piece of a collection of materials comprising a first objects and pieces that are a second objects (paragraph 0042); classifying certain pieces of the collection of materials as a first objects as a function of visual characteristics obtained from the captured visual image data (paragraph 0047), wherein the visual characteristics are unique to a first objects; and classifying a remainder of the pieces of the collection of materials as a second objects (paragraph 0047), but Pietzka does not disclose classifying a first and second objects being monetary coins and not monetary coins.  Dabic teaches as obvious classification of a first objects that are monetary coins and a second objects that are not monetary coins for the purpose of identifying genuine coins from counterfeit coins (col. 1, lines 14-33). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Pietzka, as taught by Dabic, for the purpose of identifying genuine coins from counterfeit coins.
Regarding claim 2, Pietzka discloses sorting by an automated sorting device the certain pieces of the collection of materials classified as first and second objects (paragraph 0056).  Pietzka does not disclose sorting the certain pieces as monetary coins from the remainder of the pieces of the collection of materials classified as not monetary coins.  Dabic teaches as obvious classification and sorting of a first objects that are monetary coins and a second objects that are not monetary coins for the purpose of sorting genuine coins from counterfeit coins (col. 7, lines 4-21 and element 
Regarding claim 3, Pietzka discloses classifying pieces of the collection of materials having a circular shape and also having a hole formed therethrough as not monetary coins (paragraph 0019).
Regarding claim 4, Dabic further teaches discloses the classifying certain pieces of the collection of materials as monetary coins includes classifying the monetary coins into different denominations as a function of the visual characteristics (col. 3, lines 52+).  It would have been obvious at the time of filing to modify Pietzka to classify different denominations, as taught by Dabic, for the purpose of identifying different denomination coins from a plurality of coins.
Regarding claim 5, Dabic further teaches the classifying of the collection of materials is performed with a neural network implementing one or more machine learning algorithms previously trained to recognize the visual characteristics unique to monetary coins (col. 33, lines 43-59).  It would have been obvious at the time of filing to modify Pietzka classification system to be performed by a neural network, as taught by Dabic, for the purpose of obtaining character recognition on each coin.
Regarding claim 6, Dabic further teaches the one or more machine learning algorithms perform the classifying of the collection of materials as a function of a knowledge base of parameters configured during a training stage to recognize the visual characteristics unique to monetary coins (col. 35, lines 38-50).  It would have been obvious at the time of filing to modify Pietzka to include a training stage, as taught 
Regarding claim 7, Dabic further teaches the training stage comprises processing a control sample of a plurality of one or more denominations of monetary coins through the neural network in order to create the knowledge base (col. 35, lines 51-64).  It would have been obvious at the time of filing to modify Pietzka to include a training stage, as taught by Dabic, for the purpose of determining the most effective weighting scheme to maximize matching accuracy (col. 35, lines 47-49).
Regarding claim 9, Pietzka discloses a computer program product stored on a computer readable storage medium, which when executed by a data processing system, performs a process for classifying materials, comprising: receiving visual image data of each piece of a collection of materials comprising pieces that are a first objects and pieces that are a second objects (paragraph 0042); classifying certain pieces of the collection of materials as a first objects as a function of visual characteristics obtained from the captured visual image data (paragraph 0047); and classifying a remainder of the pieces of the collection of materials as a second objects (paragraph 0047), but Pietzka does not disclose classifying a first and second objects being monetary coins and not monetary coins.  Dabic 
Regarding claim 10, Pietzka discloses the computer readable storage medium, which when executed, comprises sending to an automated sorting device the certain pieces of the collection of materials classified as first and second objects (paragraph 0056).  Pietzka does not disclose sorting the certain pieces as monetary coins from the remainder of the pieces of the collection of materials classified as not monetary coins.  Dabic teaches as obvious classification and separations of a first objects that are monetary coins and a second objects that are not monetary coins for the purpose of sorting genuine coins from counterfeit coins (col. 7, lines 4-21 and element 156). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Pietzka, as taught by Dabic, for the purpose of sorting genuine coins from counterfeit coins.
Regarding claim 11, Pietzka discloses the computer readable storage medium, which when executed, comprises classifying a piece of the collection of materials having a circular shape and size similar to a first objects as not first objects when the piece does not possess other visual characteristics unique to first objects (paragraph 0047), Pietzka does not disclose the first objects being monetary coins and the second objects not being monetary coins.  Dabic teaches as obvious classification and sorting of a first objects that are monetary coins and a second objects that are not monetary coins for the purpose of sorting genuine coins from counterfeit coins (col. 7, lines 4-21 and element 156). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Pietzka, as taught by Dabic, for the purpose of sorting genuine coins from counterfeit coins.
Regarding claim 12, Dabic further teaches the classifying of the collection of materials is performed with a neural network implementing one or more machine learning algorithms previously trained to recognize the visual characteristics unique to monetary coins (col. 33, lines 43-59).  It would have been obvious at the time of filing to modify Pietzka classification system to be performed by a neural network, as taught by Dabic, for the purpose of obtaining character recognition on each coin.
Regarding claim 13, Dabic further teaches the one or more machine learning algorithms perform the classifying of the collection of materials as a function of a knowledge base of parameters configured during a training stage to recognize the visual characteristics unique to monetary coins (col. 35, lines 38-50).  It would have been obvious at the time of filing to modify Pietzka to include a training stage, as taught by Dabic, for the purpose of determining the most effective weighting scheme to maximize matching accuracy (col. 35, lines 47-49).
Regarding claim 14, Pietzka discloses a system comprising: a camera suitable for capturing image data of each piece of a collection of materials that includes a first objects and pieces that are a second objects (paragraph 0042), but Pietzka does not disclose the first objects being monetary coins and second objects being non-monetary coins and a machine learning system implementing one or more machine learning algorithms configured to utilize the captured image data to classify each of the pieces as either a monetary coin or not a monetary coin.  Dabic teaches the first objects being monetary coins and second objects being non-monetary coins and a machine learning system implementing one or more machine learning algorithms configured to utilize the captured image data to classify each of the pieces as either a monetary coin or not a 
Regarding claim 15, Dabic further teaches the one or more machine learning algorithms perform the classifying of the collection of materials as a function of a knowledge base of parameters configured during a training stage to recognize the visual characteristics unique to monetary coins (col. 35, lines 38-50).  It would have been obvious at the time of filing to modify Pietzka to include a training stage, as taught by Dabic, for the purpose of determining the most effective weighting scheme to maximize matching accuracy (col. 35, lines 47-49).
Regarding claim 16, Dabic further teaches during the training stage, the machine learning system is configured to process image data captured from a control sample of a plurality of monetary coins in order to create the knowledge base (col. 35, lines 51-64).  It would have been obvious at the time of filing to modify Pietzka to include a training stage, as taught by Dabic, for the purpose of determining the most effective weighting scheme to maximize matching accuracy (col. 35, lines 47-49).
Regarding claim 17, Pietzka discloses the computer readable storage medium, which when executed, comprises classifying a piece of the collection of materials having a circular shape and size similar to a first objects as not first objects when the piece does not possess other visual characteristics unique to first objects (paragraph 0047), Pietzka does not disclose the first objects being monetary coins and the second objects not being monetary coins.  Dabic teaches as obvious classification and sorting of a first 
Regarding claim 18, Pietzka discloses an automated sorting device suitable for physically separating the pieces classified as a monetary coin from the pieces classified as not a monetary coin (paragraph 0041).
Regarding claim 19, Pietzka discloses a conveyor system suitable for moving the collection of materials past the camera (element 30).
Regarding claim 20, Dabic further teaches the one or more machine learning algorithms are configured to classify certain pieces of the collection of materials as monetary coins of a first denomination and certain pieces of the collection of materials as monetary coins of a second denomination, wherein the classifications are performed as a function of the processing by the one or more machine learning algorithms of the captured image data.  (col. 35, lines 51-64).  It would have been obvious at the time of filing to modify Pietzka to include a training stage, as taught by Dabic, for the purpose of determining the most effective weighting scheme to maximize matching accuracy (col. 35, lines 47-49).

Allowable Subject Matter
Claims 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a timely filed Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a method for classifying coins.  The closest prior art does not disclose or make obvious the control sample includes a damaged denomination of monetary coin that possesses a geometric shape that is altered relative to an undamaged version of the denomination of monetary coin in conjunction with the other structures in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3655                                                                                                                                                                                                        	
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655